Citation Nr: 1508319	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  05-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure.

2. Entitlement to service connection for dermatitis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The case was previously remanded by the Board for further evidentiary development in December 2008, January 2011, June 2012, and September 2013.  In September 2013, the Board denied service connection for malignant melanoma, basal cell carcinoma, actinic keratosis, seborrheic keratosis, and benign neoplasms of basal cell epithelioma, but remanded entitlement to service connection for squamous cell carcinoma and dermatitis.  In January 2014, the Board denied the Veteran service connection for squamous cell carcinoma and dermatitis.  He appealed the denials of service connection for squamous cell carcinoma and dermatitis to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court vacated the Board's January 2014 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2014 JMR, endorsed by the Court, noted the Board erred in relying on an October 2013 VA examination report in its January 2014 denials of service connection for squamous cell carcinoma and dermatitis.  The October 2013 examiner did not acknowledge that the Veteran had been diagnosed with squamous cell carcinoma and dermatitis despite a December 2009 diagnosis of squamous cell carcinoma of the right forearm and a September 2012 diagnosis of dermatitis of the face.  The examiner's rationale for his negative nexus opinion was also found to be inadequate because he appeared "to rely on the fact that the conditions that were diagnosed during the October 2013 examination were not presumptive conditions as support for his finding of a negative nexus."  The JMR noted that just because "service connection is not available on a presumptive basis does not preclude a Veteran from establishing service connection with proof of actual or direct causation."  

In a September 2012 statement, the Veteran asserted his skin cancer was related to sun exposure in Vietnam.  

Based on the foregoing, the Board finds a remand is necessary to obtain adequate opinions addressing the pertinent medical questions based on all of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to determine the nature and likely etiology of his squamous cell carcinoma and dermatitis.

The examiner should review the Veteran's file and provide opinions that respond to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's squamous cell carcinoma is related to his service, to include due to exposure to herbicides in Vietnam?  The examiner is advised that the Veteran's exposure to Agent Orange is conceded and that a December 2009 treatment record diagnosed squamous cell carcinoma of the right forearm.  With respect to the Agent Orange claim, the examiner should consider, and discuss as necessary, any persuasive studies, whether there are other risk factors that might be the cause of the squamous cell carcinoma, and whether the squamous cell carcinoma manifested itself in an unusual manner.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's squamous cell carcinoma is related to sun exposure in Vietnam?  

(c)  Is it at least as likely as not (50 percent or better probability) that the Veteran's dermatitis is related to his service, to include due to exposure to herbicides?  The examiner is advised that the Veteran's exposure to Agent Orange is conceded and that a September 2012 treatment record diagnosed dermatitis of the face.  With respect to the Agent Orange claim, the examiner should consider, and discuss as necessary, any persuasive studies, whether there are other risk factors that might be the cause of the dermatitis, and whether the dermatitis manifested itself in an unusual manner.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

2. After undertaking any other development deemed appropriate, readjudicate the issues of entitlement to service connection for squamous cell carcinoma, to include as due to herbicide and sun exposure, and entitlement to service connection for dermatitis, to include as due to herbicide exposure.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




